Citation Nr: 0819329	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for degenerative 
disk disease of the cervical spine.  The claims file 
subsequently was transferred to the RO in Birmingham, 
Alabama.  The denial was confirmed in June 2003.  In 
September 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

The Board remanded this case for additional development 
twice, in February 2006 and December 2006.  As the requested 
development has been accomplished, this case is properly 
before the Board.

The veteran submitted additional evidence in May 2008 that 
had not been considered by the RO.  The evidence consists of 
statements from the veteran regarding the present symptoms in 
his neck.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, as the evidence is essentially duplicative of 
information already of record that was reviewed by the RO.


FINDING OF FACT

The competent medical evidence of record shows that there is 
no relationship between the present cervical spine disability 
and service or the service-connected left shoulder 
disability.






CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by service, nor is it proximately due to a service-connected 
disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2003 and 
January 2007, subsequent to the initial adjudication in April 
2002.  While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in supplemental statements of the 
case dated in May 2006 and September 2007, following the 
provision of notice.  The untimely notification has not 
caused any fundamental unfairness to the veteran.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the neck disability, and afforded the veteran the opportunity 
to give testimony before the Board.  The veteran testified 
that he had received VA treatment for his neck since 1975; 
however, treatment records for this time period only note 
treatment for the hip.  The veteran's representative also 
asserted in an October 2006 brief that a March 2006 VA 
examination report was flawed because the examiner based the 
negative opinion on the lack of medical treatment since 
service without consideration of the veteran's complaints of 
neck pain since service.  The examiner, in fact, noted the 
veteran's complaints but also noted that the veteran was a 
poor historian in that his memory for his medical history was 
very poor.  The examiner thus found that there was no 
relationship between the neck disability and service based on 
the medical evidence of record.  This opinion is acceptable 
for purposes of deciding this claim.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

The veteran seeks service connection for a cervical spine 
disability.  He contends that he injured his neck in service 
playing sports and that this lead to his present disability.  
He submitted statements from family and friends noting that 
they had observed the veteran having neck pain since the 
1970's.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows a present cervical spine 
disability.  A January 1994 VA medical record shows an 
assessment of questionable degenerative joint disease of the 
cervical spine and probable cervical radiculopathy.  A March 
1994 private magnetic resonance imaging (MRI) report shows an 
impression of mild spinal stenosis at the C6-7 level 
secondary to a diffuse annular bulge; and minimal spinal 
stenosis at C4-5 and C3-4 secondary to posterior osteophytic 
ridging.  A March 2001 VA MRI report shows diffuse discogenic 
disease; the worst herniation was at C6-7 with moderate 
anterior-posterior stenosis; at C4-5 and C3-4, there were 
focal disc herniations with bilateral moderate foraminal 
stenosis.  In December 2001, a VA examination report also 
shows a diagnosis of degenerative disk disease of the 
cervical spine.  A March 2006 VA examination report shows a 
diagnosis of cervical spondylosis, multiple level 
degenerative changes.  A June 2007 VA examination report 
shows a diagnosis of right C5-6 radiculopathy.

The service medical records show a September 1968 finding of 
acute cervical muscle spasm secondary to contact in football.  
There was no appreciative nerve damage.  A subsequent 
September 1968 medical record notes as above, no nerve damage 
appreciated.  An October 1969 service medical record shows 
the veteran had a history of head injury and was suffering 
from a concussion.  In July 1970, a medical record notes the 
veteran fell from his bicycle and fractured his clavicle.

As the record shows a present cervical spine disability and 
in-service findings of cervical muscle spasm and subsequent 
head and shoulder injuries, the determinative issue is 
whether there is any relationship between these.  As the 
veteran later was granted service connection for the left 
shoulder disability, another matter to be resolved is whether 
the current cervical spine disability is related to the 
service-connected shoulder disability on a secondary basis.

A January 1994 VA medical record notes the veteran's 
questionable degenerative joint disease of the cervical spine 
and questionable nerve entrapment of the shoulder.

A December 2001 VA examination report shows the veteran 
complained of neck pain for the past 10 to 12 years.  The 
examiner also noted the veteran's head injuries in service.  
The examiner found that the veteran's hyperreflexia might 
indicate some cervical cord compression from his degenerative 
disk disease at the cervical level but that the cervical 
spine disease was not related to his concussion that occurred 
while in the military.

A March 2006 VA examination report noted that the veteran's 
claims file and service medical records had been reviewed 
including the injury to the neck in September 1968 with 
subsequent finding of acute cervical muscle spasm with no 
appreciate nerve damage, as well as the concussion head 
injury in 1969.  The examiner noted that the veteran was a 
very poor historian because his memory for medical history 
was very poor, causing some serious blanks in the record.  
The veteran complained of pain in the neck for the past 18 
years and numbness in the forearms and hands.  He also 
mentioned that he had some flare-ups after service but was 
unable to give the examiner a pattern or time frame for his 
symptoms stating that "I was young and it didn't bother me 
too much."  The examiner noted that the original injury was 
a cervical muscle strain and found no causal connection 
between this and the present degenerative disease of the 
cervical spine.  Despite the veteran's history of neck pain, 
he had not sought medical attention until recent years and 
had been seen only by a primary care physician with no 
specialty evaluation at all.  Thus, it was the examiner's 
opinion that the original cervical muscle strain injury was 
not connected on a causal basis with the current degenerative 
changes of the cervical spine.

In June 2007, a VA examination report notes the veteran's 
service medical records were reviewed including the neck 
injury in service in 1968 when he was reportedly kicked in 
the head and the fractured left clavicle in 1970 after 
falling from a bicycle.  The examiner noted that the veteran 
was examined for his shoulder in 1975 and 1984 but that there 
was no mention of his neck pain or cervical radiculopathy.  
The veteran reported a constant pain and stiffness in the 
neck since the initial injury in 1968, which had worsened 
recently.  He also had constant headaches and intermittent 
pain and numbness into both hands.  The examiner found that 
the veteran's cervical radiculopathy was less likely as not 
(less than 50/50 probability) caused by or a result of, or 
aggravated by his left shoulder condition; and was most 
likely due to the cervical spine degenerative disc disease.  
The examiner noted that there was no medical evidence to 
support that the shoulder condition caused the cervical spine 
condition.  The examiner further noted that there was a 
single note about cervical muscle spasms in the service 
medical records but no documentation of an ongoing chronic 
neck condition or radiculopathy until 1989, which was many 
years after service.

The medical evidence in this case shows that there is no 
relationship between the veteran's current cervical spine 
disability and service or the service-connected left shoulder 
disability.  Even though the veteran notes that he has had 
neck pain since service, there is no medical evidence of 
continuity of symptomatology of a cervical spine disability 
from service until the veteran first indicated he felt pain 
in 1989, which is approximately 19 years after service.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  While the veteran 
is competent to relate pain he feels in his neck, he was 
found by the March 2006 VA examiner to be a very poor 
historian for the history of his medical condition because of 
his very poor memory.  Also, as far as whether the current 
cervical spine disability is related to service or the 
service-connected left shoulder disability, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which shows that 
there is no relation between the veteran's cervical spine 
disability and service or the service-connected left shoulder 
disability.  Competent medical experts make this opinion and 
the Board is not free to substitute its own judgment for 
those of such experts.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

The preponderance of the evidence is against the service 
connection claim for a cervical spine disability; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.






ORDER

Entitlement to service connection for a cervical spine 
disability is denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


